Citation Nr: 1714689	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-31 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II (diabetes).

4.  Entitlement to service connection for depression, secondary to service-connected PTSD. 

5.  Entitlement to a total disability rating due to individual umemployability (TDIU). 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Buffalo, New York.  Jurisdiction over this case was subsequently transferred to the RO in Cleveland, Ohio, and that office forwarded the appeal to the Board.

The issues of entitlement to an initial rating in excess of 10 percent for diabetes, service connection for depression, secondary to service-connected PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity; except for a short period of time from May 24, 2013, to January 4, 2016, wherein the Board finds there is a factually ascertainable increase in the severity of the Veteran's PTSD.  

2.  From May 24, 2013, to January 4, 2016, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  

3.  During the appeal period, from July 20, 2010, to May 24, 2013, and from January 4, 2016, and thereafter, occupational and social impairment, with deficiencies in most areas or total occupational and social impairment have not been shown.

4.  The Veteran's puretone threshold averages and his speech discrimination percentages correspond to no worse than auditory acuity level II in his better right ear and level IV for his poorer left ear.

CONCLUSIONS OF LAW

1.  During the appeal period, the criteria for an assignment of a rating in excess of 30 percent for service-connected PTSD have not been met; except for a period of time from May 24, 2013, to January 4, 2016, in which the criteria for the assignment of a 50-percent rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.85, DC 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background
 
The following contains the factual and procedural background as it relates to the issues on appeal.  In July 2010, the Veteran sought service connection for PTSD and bilateral hearing loss.  In March 2011, the RO granted service connection for PTSD and assigned a rating of 30 percent with an effective date of July 20, 2010.  In May 2011, the RO granted service connection for bilateral hearing loss and assigned a non-compensable disability rating.  In that same month, the Veteran filed a Notice of Disagreement with the RO's 30 percent rating for his service-connected PTSD, and, the Veteran contended there should be a separate rating for depression.  

In December 2011, the Veteran's substantive appeal was filed as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  
In April 2014, the RO denied a compensable disability rating for bilateral hearing loss.  In June 2014, the Veteran filed a Notice of Disagreement with the RO's evaluation of his bilateral hearing loss and diabetes, and again, reaffirmed his previous disagreement with the PTSD evaluation.  In August 2016, the Veteran filed his substantive appeal for a compensable rating for bilateral hearing loss.

II. Duties to Notify and Assist 

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Where, as here, with the appeal for an initial increased rating following the grant of service connection for PTSD, the service connection claim is substantiated, no additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In reference to the issue of entitlement to a compensable rating for bilateral hearing loss on appeal, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information regarding the claim for increase that is required by Vazquez was provided in a June 2011 VCAA letter.

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  The Veteran was afforded VA examinations in February 2011, May 2013, and January 2016 in relation to his PTSD claim; and, in February 2011, May 2013, and December 2015 in relation to his bilateral hearing loss claim.  These examination reports are adequate in relationship to the Veteran's disability claims as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.

III.  PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the analysis in this decision is undertaken with the consideration of the possibility of entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110 (b) (2) (West 2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran asserts that his service-connected PTSD is more disabling than compensated by the 30 percent disability rating currently assigned under DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under DC 9411, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V at 16.

According to DSM-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting the currently assigned 30-percent rating; except for a short period of time, from May 24, 2013, to January 4, 2016, wherein the Board finds there is a factually ascertainable increase in the severity of the Veteran's PTSD.  38 U.S.C.A. § 5110 (b)(2).  During this period of time, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD warrants an increased staged rating of 50 percent.  

In June 2010, during his psychiatric evaluation, the Veteran described his symptoms as feelings of depression, rage, and high emotions triggered by thoughts of his experiences during his combat service in Vietnam.  He denied suicidal or homicidal ideation or hallucinations; and described a close relationship to his wife, whom he has been married to since March 1988. 

In an August 2010 psychiatry progress note, the Veteran complained of continued nightmares of Vietnam and indicated his mood is better with medication.  His psychiatrist assigned a GAF score of 57.

A psychiatry progress note in January 2011 reflects the Veteran reported ongoing problems with nightmares of Vietnam.  The Veteran also discussed his stress of becoming a guardian of his 17 year old granddaughter.  During this visit, his psychiatrist assigned a GAF score of 56.  

In a February 2011 VA Initial Evaluation for PTSD examination report, the Veteran reported he suffered from nightmares, ongoing intrustive thoughts of war, decreased energy, a bad temper, and low motivation.  His PTSD-specific symptomatology included recurrent and intrusive distressing recollections of traumatic events, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 

In terms of social, martial, and family history, the Veteran indicated he had a good relationship with his friends and his wife of 25 years.  He has two biological children, one stepson and eight grandchildren, whom he has regular contact with.  He stated he enjoys playing golf, swimming, and going out with his family.  The VA examiner determined the Veteran maintained activities of daily living such as doing yard work, taking his granddaughter to school, going grocery shopping with his wife and managing his financial affairs.  During the time of this examination, the Veteran was unemployed.  The Veteran indicated he retired in 2009 because the company he worked for went out of business.  However, the Veteran stated his retirement has giving him more time, in which, he feels his PTSD symptoms are becoming worse and more difficult to handle.  

During the mental status examination, the VA examiner indicated the Veteran was clean and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative, and his affect was appropriate.  His mood was anxious; and thought process was rambling.  His attention and orientation were intact.  His memory was normal.  The examiner noted the Veteran understands the outcome of his behavior and understands if he has a problem.  He denied suicidal or homicidal ideation, hallucinations, or delusions.  Overall, the examiner assigned a GAF score of 55; and opined that the Veteran maintains a moderate degree of personal, social and family functioning with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms with generally satisfactory functioning.  However, the examiner opined there was not total occupational and social impairment or a reduced reliability and productivity due to the Veteran's PTSD symptoms. 

Psychiatry progress notes from March, June, August, October and December 2011, reflect that the Veteran reported ongoing problems with nightmares and trouble sleeping, as well as symptoms including increased anger, irritability, conflicts with his granddaughter, and anxiety.  During these visits, the Veteran reported improvement with medication.  During this period assigned GAF scores were between 55 and 57.  

Psychiatry progress notes from January, February, May, July, and August 2012, reflect that the Veteran reported daily memories of combat, as well as symptoms including increased anger, irritability, intense emotions, continued nightmares, flashbacks of combat, and anxiety.  During the July and August 2012 visits, the Veteran disclosed he recently lost his son and noted an increase in his PTSD symptoms.  During this period, assigned GAF scores were between 52 and 54.  

Psychiatry progress notes from September, November, and December 2012, reflect that the Veteran reported an increase in intrusive thoughts and reoccurring memories of combat.  During this period assigned GAF scores were between 52 and 54.  

Psychiatry progress notes from January, February, March, and April 2013, reflect that the Veteran reported he is doing better with medication, coping with the sadness of losing his son, and experienced a decrease of anger during nightmares.  During this period, assigned GAF scores were between 53 and 54.  

In an April 2013 psychiatry progress note, the Veteran reported he feels more withdrawn, has not been attending PTSD group therapy sessions, and he reported he experiences sudden memories at any time of the day related to experiences in Vietnam.  His psychiatrist assigned a GAF score of 52.  

In a May 2013 VA Disability and Benefits Questionnaire (DBQ) Psych PTSD Review examination report, the Veteran reported he has difficulty trusting anyone, gets angry easily, stays home to avoid crowds, does not go out and experiences ongoing nightmares and flashbacks.  His PTSD-specific symptomatology included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and inability to establish and maintain effective relationships.  

The examiner did not find that the Veteran suffered from the following symptoms:  suspiciousness, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, impairment of short and long term memory, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, suicidal ideation, obsessional rituals which interferences with routine activities, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger or hurt himself or others, neglect of personal appearance or hygiene, intermittent inability to perform activities of daily living or disorientation to time or place.  

In terms of social, marital, and family history, the Veteran reported a stable relationship with his wife.  He stated he prefers to stay home and declines invitations to participate in any activities that involve leaving the house.  He feels better when "everybody is gone."  He reported continued anger problems with intrusive memories of combat.  Even with all his current medication, the Veteran reported ongoing nightmares and flashbacks of combat.  The Veteran's wife, who was also present during this examination, indicated she observed the Veteran being restless during the night.  The examiner noted the Veteran is able to maintain daily living activities such as managing his financial affairs.  

The examiner noted the Veteran's Dayton VA medical center (VAMC) medical record, dated in August 2012, indicated the Veteran reported worsening of nightmares and flashbacks.  The medical record indicated the loss of his son may have contributed to worsening of his symptoms.  

Overall, the examiner assigned a GAF score of 50; and opined that the severity of the Veteran's PTSD symptoms noted during this examination indicate that there is occupational and social impairment with reduced reliability and productivity if the Veteran was to go to work.  A few days after this examination report, the VA examiner reviewed the entire claims file and produced an addendum report finding no change from the previous examination report. 

In a May 2013 psychiatric progress note, approximately a week after the May 2013 VA examination, the Veteran reported he was feeling more depressed, irritable, and his sleep decreased with frequent thoughts of combat.  During this assessment, his psychiatrist indicated he is suffering from problems with primary support and family issues and assigned a GAF score of 50.  

Psychiatry progress notes from April, June, August and November 2014, reflect the Veteran reported severe anger problems, trouble sleeping, nightmares and improvements with medication.  By August 2014, the Veteran reported his nightmares are less frequent. Assigned GAF scores were 55.  

Psychiatry progress notes from January, March and May 2015, reflect the Veteran reported he is doing fairly well, his mood is stable, he attends meetings with other veterans on his own and his medication helps with nightmares.  The Veteran attributed his overall improvement to his part time work as a bus monitor for handicap children.  He reported his employment is helpful in coping with his PTSD symptoms.  Assigned GAF scores were 55.

In a January 2016 VA Review PTSD DBQ examination report, the Veteran reported his sleep is broken with reoccurring nightmares.  His specific symptomatology included recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event and his chronic sleep impairment. 

During the mental health evaluation, the examiner found the Veteran was cooperative and pleasant with a full range of emotions.  His affect and mood were euthymic and congruent to topic, with laughter and animation.  He particularly expressed his enjoyment with his employment.  His speech was clear, with normal rate, rhythm, and volume and at times was loquacious.  Thought processes were coherent and logical.  He did not have any problems with memory, sustained attention, or concentration.  He reported he may become down/depressed at times, but this has not had an effect on his employment.  He denied any current suicidal or homicidal ideation, intent, or plans.  The examiner found no evidence of hallucinations or delusions.  

In terms of social, marital, and family history, the Veteran reported he has a good relationship with his wife, son and grandchildren.  The Veteran reported he socializes with his family, plays golf, rides a motorcycle and watches television.  He reported in December 2014, he began working as a bus monitor for handicapped children.  The Veteran reported he enjoys going to work and has not had any personal problems related to his performance or employment.  The examiner found the Veteran independent with activities of daily living, possessed fair insight into his problems, a reliable historian, and exhibited good judgment and impulse control.  

Overall, the examiner opined that the PTSD symptoms described by the Veteran do not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner noted that the Veteran denied any problems with monitoring the children, with his supervisor, or with the bus driver.  He has not missed any work for illness, has not been reprimanded and has had no verbal or physical altercation.  The examiner stated, "[t]hus it is my medical opinion that based on the self-report of the Veteran, a review of this gentleman's medical and military records, and this clinical evaluation, that his current employment has helped to increase the gentlemen's meaning in life, his self-esteem, and given him a purpose to give back to others less fortunate.  I see no functional limitations that adversely impact his occupational ability in his current employment."  In fact, the VA examiner opined due to the Veteran's overall improvement, the Veteran's symptoms no longer met the full criteria for a PTSD diagnosis.  

In a January 2016 progress note, the Veteran reported he stopped attending meetings with other Veterans, has feelings of paranoid more easily, and experiences less frequent nightmares with the use of medications.

The Veteran received psychiatric medical treatment at the Dayton VAMC from June 2010 through June 2016.  In addition, he was afforded VA psychiatric examinations in February 2011, May 2013, and January 2016.  After each appointment, the psychiatrist conducted a suicidal screening, which involved ascertaining whether the Veteran has had any suicidal thoughts in the past 30 days.  Throughout his entire treatment, the Veteran has consistently tested negative for suicidal thoughts or ideation.   

The aforementioned evidence reflects that during the appeal period, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity, except for a period of time from May 24, 2013, to January 4, 2016, wherein the evidence reflects a factually ascertainable increase in the Veteran's PTSD.  Specifically, during the Veteran's May 2013 VA Examination report, the examiner opined that the severity of the Veteran's PTSD symptoms during his examination indicate there is an occupational and social impairment with reduced reliability and productivity if the Veteran were to go to work.  Pursuant to this medical opinion, the criteria for a 50 percent disability rating, but no higher, have been met.  Also, as previously discussed, the Veteran during this examination, for the first time, reported an increase of PTSD symptoms.  The Veteran's new symptoms were a direct impact of his social functioning, in which, he began to isolate himself.  He reported that he feels better alone, does not trust anyone, does not go out, and stays home.  In addition, even under the care of medication, he reported an increase in intrusive nightmares and flashbacks of combat.  Furthermore, his GAF score dropped to 50, which was the lowest reported GAF score during the entire appeal period.  Thus, based on the overall impact of the Veteran's new PTSD symptoms, the increase in the severity of his previous PTSD symptoms, and the VA examiner's opinion of the Veteran's social and occupational impairment, the Board finds that a 50 percent staged disability rating is warranted beginning on the date of this examination of May 24, 2013 to the date of the next VA examination of January 4, 2016.  As the Board will discuss in more detail below, by the date of the January 4, 2016 VA examination, the Veteran's PTSD symptoms and his overall social and occupational impairment have significantly improved; and, therefore no longer warrant a 50 percent disability rating. 

During the remainder of the appeal period, the Board finds the Veteran's symptoms are consistent with the currently assigned 30 percent rating and do not reflect occupational and social impairment with reduced reliability and productivity.  Prior to the May 24, 2013 VA examination, based on the previously discussed evidence, the Veteran exhibited a moderate degree of personal, social and family functioning with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms with generally satisfactory functioning.  For example, during the February 2011 VA examination, the Veteran reported he spends time with this family and friends, maintained a good relationship with his wife, and participated in social activities with others; thus, reflecting a moderate degree of personal, social and family functioning.  See February 2011 VA Initial Evaluation for PTSD report.  Although, the Veteran reported symptoms such as ongoing nightmares, flashbacks, anger, and anxiety, his assigned GAF scores ranged from 53 -57, which is higher than the decline reflected during the May 24, 2013 VA examination. 

The Board finds that the end date of the staged rating is on the date of the January 4, 2016 VA examination, as during this examination, the evidence clearly reflects a significant improvement of the Veteran's overall PTSD, and does not reflect occupational and social impairment with reduced reliability and productivity.  The VA examiner attributed this significant improvement to the Veteran's fulfillment with his current employment.  As previously mentioned, in December 2014, the Veteran retained employment as a bus monitor for handicapped children.  During the examination, the Veteran reported extremely positive feelings associated with his job.  In addition, the VA examiner found the only symptom present was the Veteran's chronic sleep impairment; and concluded the Veteran does not meet the full criteria for PTSD.  The VA examiner found the Veteran maintains a good relationship with his family and friends, participates in social activities with family and friends, maintains activities of daily living, and is able to sustain employment.  Thus, the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  And therefore, a 50 percent rating is not warranted for the period after the January 4, 2016 VA examination.  

Furthermore, at no point during the appeal period has the Veteran's PTSD been shown to have met the criteria for a higher, 70 or 100 percent rating.  As noted above, the Veteran has established and maintained effective relationships with his wife, children, and grandchildren.  VA examinations and his medical treatment records show that the Veteran's speech is clear, maintains good impulse control; and, he is able to function independently, appropriately and effectively.  In addition, the Veteran has adapted to stressful circumstances.  This is evident by the fact the Veteran has maintained continuous employment as a bus monitor for handicapped children since December 2014 with no work-related issues.  Furthermore, there is no evidence of obsessional rituals which interfere with routine activities, suicidal ideation, neglect of personal appearance and hygiene.  Accordingly, the Board finds that the Veteran's psychiatric symptoms do not demonstrate occupational and social impairment, with deficiencies in most areas, as illustrated by the criteria for 70 percent rating.  

Additionally, the aforementioned evidence reflects the Veteran's attention and orientation was intact, his memory is normal, his behavior is appropriate, and he understands the outcome of his behavior and understands if he has a problem.  There is no evidence of psychosis in the record.  In addition, there is no indication in the record that the Veteran is a danger to himself or others.  Again, throughout the entire record, the Veteran has consistently denied any suicidal or homicidal ideation, or any delusions or hallucinations.  Thus, the Board finds that the Veteran's psychiatric symptoms do not demonstrate total impairment, as illustrated by the criteria for 100 percent rating.  

VI.  Bilateral Hearing loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, DC 6100.

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 
(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

In this case, the Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under DC 6100.  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss.  DC 6100 pertains specifically to the hearing loss disability and the Veteran's symptoms are of hearing loss; thus, the Veteran is appropriately rated under DC 6100.

The Veteran was afforded VA audiological C&P examinations in February 2011, May 2013, and December 2015.  During the February 2011 C&P audiological examination, the Veteran reported his bilateral hearing loss has become gradually worse over the last several years.  An audiogram showed puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
50
60
LEFT
10
25
35
55
65

On Maryland CNC word list speech discrimination test, the Veteran measured 88 percent speech discrimination in his right ear and 80 percent in his left ear.  The puretone threshold average for his right ear is 41.25 decibels and 45 decibels in his left ear.  Normal to severe sensorineural bilateral hearing loss was diagnosed.  

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a non compensable rating.  

During the May 2013 VA C&P DBQ audiological hearing loss and tinnitus  examination, the Veteran complained of bilateral hearing loss.  The Veteran reported his hearing loss has impacted the ordinary conditions of his daily life, such as, he has to increase the volume on the television very loudly and his family members have to increase their voices considerably while speaking to him.  In addition, he reported his hearing loss impacted his ability to his work because he does not always hear what others are saying to him.  An audiogram showed puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
65
LEFT
20
30
40
60
70

On Maryland CNC word list speech discrimination test, the Veteran measured 88 percent speech discrimination in his right ear and 88 percent in his left ear.  The puretone threshold average for his right ear is 47.5 decibels and 50 decibels in his left ear.  Sensorineural bilateral hearing loss was diagnosed.

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a non compensable rating.

Finally, during the December 2015 VA Hearing Loss and Tinnitus DBQ examination, the Veteran complained of bilateral hearing loss.  The Veteran reported that without his hearing aids, he has to be close to whomever he is speaking to in order to understand them.  An audiogram showed puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
60
65
LEFT
30
35
45
60
70

On Maryland CNC word list speech discrimination test, the Veteran measured 84 percent speech discrimination in his right ear and 76 percent in his left ear.  The puretone threshold average for his right ear is 51.25 decibels and 52.5 decibels in his left ear.  Sensorineural bilateral hearing loss was diagnosed.

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a non compensable rating.

The examiner opined that with appropriate amplification, the Veteran should understand conversations with at least 80 percent accuracy when in quiet or small group settings.  When in larger group settings in which several people are speaking at the same time or with other competing background noises, the Veteran's ability to understand will decrease. 

During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss disability throughout the normal conditions of his life and activities of daily living, which included difficulty hearing the television or hearing others at work and home.  The Board is cognizant of the Veteran's contentions; and, has considered the Veteran's lay contentions as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof, but finds that these statements are outweighed by the objective audiological findings.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the audiological examinations from February 2011, May 2013, and December 2015 are more probative of the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

In his June 2014 Notice of Disagreement, the Veteran contends that bilateral hearing loss should be rated at 10 percent according to 38 C.F.R. § 4.87 under DC 6200.  DC 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, DC 6200 (2016).  A note to DC 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

However, a review of the entire record reflects there is no evidence nor has the Veteran contended he has been diagnosed with any of the ear diseases or conditions enumerated under DC 6200.  Thus, the Veteran's bilateral hearing loss does not meet the criteria under DC 6200; and as previously discussed, is appropriately rated under DC 6100.

Because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, or under subsection (b) as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86 do not apply.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.85 and 4.86, a compensable rating is not warranted for the Veteran's bilateral hearing loss.  

V.  Other Considerations

Additionally, the Board considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for PTSD is adequate to rate the disability under consideration at all points pertinent to this appeal.  Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology for the claimed condition and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  

Here, considering the lay and medical evidence, the Veteran's PTSD has been manifested by symptoms of chronic sleep impairment (including nightmares),  depressed mood, anger, irritability, anxiety, flashbacks, avoidance behaviors, mistrust in others, social isolation, and intrusive thoughts of combat.  These symptoms are contemplated under the schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  In addition, the Veteran has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

In regards to the Veteran's bilateral hearing loss, schedular criteria for the bilateral hearing loss is adequate to rate the disability under consideration at all points pertinent to this appeal.  Here, considering the lay and medical evidence, the Veteran's bilateral hearing loss has been manifested by his decreased hearing and difficulty understanding speech in a home and work place environment. 

The Court recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, including in an everyday work environment, as these are precisely the effects that VA's audiometric test are designed to measure.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319 (U.S. App. Vet. Cl. Mar. 6, 2017).  The Court further held that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id. at p. 4.  Specifically, the Court discussed how VA's rating criteria for hearing loss provides for evaluating hearing loss based on a combination of puretone averages and speech discrimination, measuring a veteran's ability to hear sound at specific frequencies and volumes and to identify spoken words, respectively.  Id.  The Court also noted that the 1994 amendments to 38 C.F.R. § 4.85 expressly recognizes exceptional patterns of hearing impairment, such that VA can fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting, such as every day work environments and in the presence of environmental noise, which often cannot be overcome by the use of hearing aids.  Id.

Here, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  Pursuant to Doucette, as discussed above, the established criteria found in the rating schedule for hearing loss contemplates the inability to hear or understand speech or to hear other sounds in various contexts, and the criteria contemplates inability to hear sound at specific frequencies and volumes and to identify spoken words, including when in the presence of environmental noise.

There is no report of other functional effects of his bilateral hearing loss disability, such as dizziness, vertigo, ear pain, recurrent loss of balance, or social isolation due to difficulties communicating.  See Doucette at p. 4 (providing that if there is evidence in a case of such example symptoms, the Board is required to explain whether the rating criteria contemplate the functional effects of those symptoms).

On review, after comparison of the Veteran's disability picture with the schedular rating criteria's contemplated symptoms, severity thereof, and functional impairments therefrom, the Board finds that the Veteran's level of severity and symptomatology of his service-connected hearing are contemplated by the established criteria found in the rating schedule for a hearing loss disability.  Accordingly, the Board finds that the evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected hearing loss disability are inadequate.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  As such, further consideration of referral for extraschedular consideration on a collective basis is unnecessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied, except for the period of time from May 24, 2013, to January 4, 2016, in which an initial rating of 50 percent, but no higher, for PTSD is granted.  

Entitlement to a compensable rating for bilateral hearing loss is denied. 


REMAND

The Veteran contends that his diabetes is more severe than currently evaluated at 10 percent and should be rated at 20 percent.  Specifically, the Veteran contends that his diabetes is managed by a restricted diet and the use of oral hypoglycemic agents.  See June 2014 Notice of Disagreement.  Under DC 7913, which specifically addresses evaluation of diabetes, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. 

The Board notes that although the Veteran's May 2013 VA Examination report for DBQ of Diabetes Mellitus and December 2015 VA Diabetes Mellitus DBQ examination reports reflect the Veteran's diabetes is managed by a restricted diet, without mentioning the use of an oral hypoglycemic agent, the Veteran's medical treatment records reflect the Veteran's current diabetes therapy is by use of an oral agent.  See June 2015 Dayton VAMC treatment records.  However, the medical records do not specify if the oral agent is a hypoglycemic agent, nor, is there any mention of a specific prescription of a hypoglycemic agent.  Therefore, it is unclear from the Veteran's lay statement and from his medical treatment records whether the Veteran is treated by an oral hypoglycemic agent.  Thus, the Board finds that further clarification from the Veteran of the names of any and all oral hypoglycemic agents/medications/prescriptions used in treatment of his diabetes is necessary.  

In regards to the Veteran's claim for entitlement to TDIU, the Veteran initially contended that his service-connected PTSD prevents him for securing or following any substantially gainful employment.  See December 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Uemployability).  However, in his August 2016 VA Form 9, the Veteran contends the aggregate effect of his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

Thus, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the issue of entitlement to an increased rating in excess of 10 percent for diabetes has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, in July 2010, the Veteran, along with his claim for entitlement to service connection for PTSD, also filed a claim for depression.  See July 2010 Claim Form 21-256 (Veteran's Application for Compensation and/or Pension).  In March 2011, the RO granted the Veteran's claim for service connection of PTSD, stating that it was "also claimed as depression.".  In May 2011, the Veteran filed a Notice of Disagreement, contending that his depression is secondary to PTSD, thus warranting a separate rating.  The RO has yet to address the issue of entitlement to service connection for depression, secondary to service-connected PTSD.  Thus, since a Statement of the Case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-44 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names of any and all oral hypoglycemic agents/medications/prescriptions used in treatment of his diabetes.  Any acquired documentation or records should be associated with the electronic claims file (ECF).

In the event that the Veteran does not respond to the aforementioned request, documentation should be obtained which shows that the request was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  Issue a SOC for the issue of entitlement to service connection for depression, secondary to service-connected PTSD.  

The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


